LEAHY, District Judge.
The deposition of Jones, a nonresident, is being taken in connection with the above proceeding in Wilmington. While testifying and during an intei mission, he was served with a subpoena to *686appear as a witness for the taking of his deposition the next day in Wilmington, Delaware, in a cause entitled Dow Chemical Co. v. American Chemical Paint Company, Civil Action 5760, pending in the United States District Court for the Eastern District of Michigan, Southern Division. Jones moves to quash the subpoena and claims privilege from service while attending the talcing of his deposition in the above cause. “The tendency has been to enlarge rather than to diminish the privilege, so as to afford protection to parties and witnesses from all forms of civil process * * *. Hearings before * * * commissioners to take depositions have all been declared to be embraced within the scope of its application.” Durst v. Tautges, Wilder & McDonald, 7 Cir., 44 F.2d 507, 509, 71 A.L.R. 1394. See, too, Central Trust Co. of N. Y. v. Milwaukee St. Ry. Co., C.C., 74 F. 442; Central Ry. Signal Co. v. Jackson, D.C., 238 F. 625. It matters not whether the service of process is in the form of a summons or in the form of a subpoena.
The motion to quash the subpoena is granted.